Exhibit 10.5

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into as of
_________________, 20__, by and between Global Clean Energy Holdings, Inc., a
Delaware corporation (the “Company”) and ____________________ (the
“Indemnitee”).

RECITALS

WHEREAS, the Company values the Indemnitee’s service to the Company as a
director and/or officer and desires that the Indemnitee continue to serve the
Company in such capacity;

WHEREAS, the Indemnitee does not regard the protection available under the
organizational documents of the Company and any insurance policies maintained by
the Company as adequate in the present circumstances, and the Indemnitee may not
be willing to continue to serve in his or her capacity as a director and/or
officer of the Company without the additional protections set forth in this
Agreement;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, on the basis of the foregoing, it is reasonable, prudent and necessary for
the Company to obligate itself contractually to indemnify, and to advance
expenses on behalf of, the Indemnitee on the terms described in this Agreement
so that the Indemnitee will serve or continue to serve the Company free from
undue concern that he or she will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and Bylaws of the Company and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor nor to diminish or
abrogate any rights of the Indemnitee thereunder; and

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, and intending to be legally bound, the parties to this Agreement
agree as follows:

AGREEMENT

1.Definitions.  For purposes of this Agreement, the following capitalized terms
shall have the meanings set forth below: 

(a)“Corporate Status” describes the status of an individual who is or was at any
time (including, without limitation, any time prior to the date of this
Agreement) a director, officer, employee, agent or fiduciary of the Company or
of any other corporation, partnership, joint venture, limited liability company,
trust or other enterprise or entity that such individual is or was serving at
the express written request of the Company. 

 



 



(b)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
the Indemnitee. 

(c)“Exchange Act” means the Securities Exchange Act of 1934, as amended. 

(d)“Expenses” means all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding, or responding to, or objecting to, a request to provide discovery in
any Proceeding. Expenses also shall include Expenses incurred in connection with
any appeal resulting from any Proceeding and any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, including, without limitation, the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by the Indemnitee or the amount of judgments
or fines against the Indemnitee. 

(e)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent (1) the Company or the
Indemnitee in any matter material to either such party or (2) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto. 

(f)“Person” means any individual, corporation, partnership, joint venture,
limited liability company, trust or other enterprise or entity. 

(g)“Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding
(including one pending on or before the date of this Agreement but excluding one
initiated by the Indemnitee pursuant to Section 7 of this Agreement to enforce
his or her rights under this Agreement), whether brought by or in the right of
the Company or otherwise and whether civil, criminal, administrative or
investigative, in which the Indemnitee was, is or will be involved as a party or
otherwise, by reason of the fact that the Indemnitee is or was an officer or
director of the Company, by reason of any action taken by him or her or of any
inaction on his or her part while acting as an officer or director of the
Company, or by reason of the fact that he or she is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, limited liability company, trust or other
enterprise or entity, in each case whether or not he or she  



2

 



is acting or serving in any such capacity at the time any liability or expense
is incurred for which indemnification can be provided under this Agreement.

2.Indemnification of the Indemnitee. Subject to the terms of this Agreement, if,
by reason of the Indemnitee’s Corporate Status, the Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding, the Company
agrees to hold harmless and indemnify the Indemnitee to the fullest extent
permitted by applicable law (as such law may be amended from time to time to
increase the scope of such permitted indemnification) against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by him or her, or on his or her behalf, in connection with
such Proceeding or any claim, issue or matter therein. In furtherance of the
foregoing indemnification, and without limiting the generality of the preceding
sentence: 

(a)The Indemnitee shall be entitled to the rights of indemnification provided in
this Section 2(a) if, by reason of his or her Corporate Status, the Indemnitee
is, or is threatened to be made, a party to or participant in any Proceeding
other than a Proceeding by or in the right of the Company. Pursuant to this
Section 2(a), the Indemnitee shall be indemnified against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by him or her, or on his or her behalf, in connection with
such Proceeding or any claim, issue or matter therein, if the Indemnitee acted
in good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
Proceeding, had no reasonable cause to believe the Indemnitee’s conduct was
unlawful. 

(b)The Indemnitee shall be entitled to the rights of indemnification provided in
this Section 2(b) if, by reason of his or her Corporate Status, the Indemnitee
is, or is threatened to be made, a party to or participant in any Proceeding
brought by or in the right of the Company. Pursuant to this Section 2(b), the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by the Indemnitee, or on the Indemnitee’s behalf, in connection with
such Proceeding if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company.  However, if applicable law so provides and notwithstanding any
provision in this Section 2 or elsewhere in this Agreement to the contrary, no
indemnification against such Expenses (or against any judgments, penalties,
fines and amounts paid in settlement) shall be made in respect of any claim,
issue or matter in such Proceeding as to which the Indemnitee shall have been
adjudged to be liable to the Company unless and to the extent that a court of
competent jurisdiction shall determine that such indemnification may and should
be made. 

(c)Notwithstanding any other provision of this Agreement to the contrary, to the
extent that the Indemnitee is, by reason of his or her Corporate Status, a party
to and is successful, on the merits or otherwise, in any Proceeding, he or she
shall be indemnified to the maximum extent permitted by law, as such may be
amended from time to time to increase the scope of such permitted
indemnification, against all Expenses actually and reasonably incurred by him or
her or on his or her behalf in connection therewith. If the Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but  



3

 



less than all claims, issues or matters in such Proceeding, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by him or her or on his or her behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 2(c) and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

(d)Notwithstanding the foregoing, the Company shall not be obligated to make any
payment to the Indemnitee that is finally determined (under the procedures, and
subject to the presumptions, set forth in Sections 6 and 7 of this Agreement) to
be unlawful. 

3.Contribution. 

(a)Whether or not the indemnification provided in Section 2 of this Agreement is
available, in respect of any Proceeding in which the Company is jointly liable
with the Indemnitee (or would be if joined in such Proceeding), the Company
shall pay, in the first instance, the entire amount of any judgment or
settlement of such Proceeding without requiring the Indemnitee to contribute to
such payment and the Company hereby waives and relinquishes any right of
contribution it may have against the Indemnitee. The Company shall not enter
into any settlement of any Proceeding in which the Company is jointly liable
with the Indemnitee (or would be if joined in such Proceeding) unless such
settlement provides for a full and final release of all claims asserted against
the Indemnitee. 

(b)Without diminishing the obligations of the Company set forth in Section 3(a),
if, for any reason, the Indemnitee shall elect or be required to pay all or any
portion of any judgment or settlement in any Proceeding in which the Company is
jointly liable with the Indemnitee (or would be if joined in such Proceeding),
the Company shall contribute to the amount of Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred and paid or payable
by the Indemnitee in proportion to the relative benefits received by the Company
and all officers, directors or employees of the Company, other than the
Indemnitee, who are jointly liable with the Indemnitee (or would be if joined in
such Proceeding), on the one hand, and the Indemnitee, on the other hand, from
the transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Company and all officers, directors or employees of the Company
other than the Indemnitee who are jointly liable with the Indemnitee (or would
be if joined in such Proceeding), on the one hand, and the Indemnitee, on the
other hand, in connection with the events that resulted in such Expenses,
judgments, fines or settlement amounts, as well as any other equitable
considerations which applicable law may require to be considered. The relative
fault of the Company and all officers, directors or employees of the Company,
other than the Indemnitee, who are jointly liable with the Indemnitee (or would
be if joined in such Proceeding), on the one hand, and the Indemnitee, on the
other hand, shall be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary and the
degree to which their conduct is active or passive. 



4

 



(c)The Company agrees to fully indemnify and hold the Indemnitee harmless from
any claims of contribution which may be brought by officers, directors or
employees of the Company, other than the Indemnitee, who may be jointly liable
with the Indemnitee. 

(d)If the indemnification required to be paid by the Company pursuant to this
Agreement is unavailable to the Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying the Indemnitee to the extent required by this
Agreement, shall contribute to the amount incurred by the Indemnitee, whether
for judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (1) the relative benefits received by the Company and the Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding and/or (2) the relative fault of the Company (and its directors,
officers, employees and agents) and the Indemnitee in connection with such
event(s) and/or transaction(s). 

4.Indemnification for Expenses of a Witness. Notwithstanding any provision of
this Agreement to the contrary, to the extent that the Indemnitee is, by reason
of his or her Corporate Status, a witness, or is made (or asked to) respond to
discovery requests, in any Proceeding to which the Indemnitee is not a party, he
or she shall be indemnified against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with such
Proceeding. 

5.Advancement of Expenses. Notwithstanding any provision of this Agreement to
the contrary, but subject to Section 9, the Company shall advance all Expenses
incurred by or on behalf of the Indemnitee in connection with any Proceeding by
reason of the Indemnitee’s Corporate Status within thirty days after the receipt
by the Company of a statement or statements from the Indemnitee requesting such
advance or advances from time to time, whether prior to or after final
disposition of such Proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by the Indemnitee (but may omit such information
as necessary to avoid having the Indemnitee waive any privilege with respect to
legal work under applicable law) and shall include or be preceded or accompanied
by a written undertaking by or on behalf of the Indemnitee to repay any Expenses
advanced if it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified against such Expenses. Any advances and undertakings
to repay pursuant to this Section 5 shall be unsecured and interest free. 

6.Procedures and Presumptions for Determining Entitlement to Indemnification.
The following procedures and presumptions shall apply in the event of any
question as to whether the Indemnitee is entitled to indemnification under this
Agreement: 

(a)To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to determine whether and to what extent the Indemnitee
is entitled to indemnification. The Secretary of the Company shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that the Indemnitee has requested indemnification. Notwithstanding  



5

 



the foregoing, any failure of the Indemnitee to provide such a request to the
Company, or to provide such a request in a timely fashion, shall not relieve the
Company of any liability that it may have to the Indemnitee unless, and to the
extent that, such failure actually and materially prejudices the interests of
the Company.

(b)Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 6(a), a determination with respect to the Indemnitee’s
entitlement to indemnification shall be made in the specific case by one of the
following four methods, which shall be at the election of the Board: (1) by a
majority vote of the Disinterested Directors, even though less than a quorum;
(2) by a committee of those Disinterested Directors designated by a majority
vote of the Disinterested Directors, even though less than a quorum; (3) if
there are no Disinterested Directors or if the Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to the Indemnitee; or (4) if so directed by the Board
and with the consent of the Indemnitee, by the stockholders of the Company. 

(c)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b), Independent Counsel shall be
selected as provided in this Section 6(c). Independent Counsel shall be selected
by the Board, and the Board shall notify the Indemnitee of the name of such
Independent Counsel. The Indemnitee may, within ten days after such written
notice of selection shall have been given, deliver to the Company a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that Independent Counsel so selected does not meet
the requirements of Independent Counsel, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the Person so selected shall act as Independent Counsel. If a written
objection is made and substantiated, Independent Counsel selected may not serve
as Independent Counsel unless and until such objection is withdrawn or a court
has determined that such objection is without merit. The Company shall pay any
and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 6(b), and the
Company shall pay all reasonable fees and expenses incident to the procedures of
this Section 6(c), regardless of the manner in which such Independent Counsel
was selected or appointed.  Any costs or expenses (including attorneys’ fees and
disbursements) incurred by the Indemnitee in cooperating with the Independent
Counsel or the Company with respect to a determination of entitlement to
indemnification (and irrespective of the ultimate determination on such
entitlement) shall be borne by the Company. 

(d)In making a determination with respect to the Indemnitee’s entitlement to
indemnification under this Agreement, the Person or Persons making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
Neither the failure of the Company (including by its directors or independent
legal counsel) to have made a determination prior to the commencement of any
action pursuant to this Agreement that indemnification is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct,
nor an actual  



6

 



determination by the Company (including by its directors or independent legal
counsel) that the Indemnitee has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that the Indemnitee has
not met the applicable standard of conduct.

(e)It shall be presumed that the Indemnitee has acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company. Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion by clear and convincing
evidence. 

(f)If the Person or Persons empowered or selected under this Section 6 to
determine whether the Indemnitee is entitled to indemnification shall not have
made a determination within sixty days after receipt by the Company of the
request for indemnification, the requisite determination of entitlement to
indemnification shall be deemed to have been made and the Indemnitee shall be
entitled to such indemnification absent (1) a misstatement by the Indemnitee of
a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification or (2) a prohibition of such indemnification under
applicable law.  However, such sixty-day period may be extended for a reasonable
time, not to exceed an additional thirty days, if the Person or Persons making
such determination with respect to entitlement to indemnification in good faith
requires such additional time to obtain or evaluate documentation and/or
information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(f) shall not apply if the determination of
entitlement to indemnification is to be made by the Company’s stockholders
pursuant to Section 6(b) and if (A) within fifteen days after receipt by the
Company of the request for such determination, the Board resolves to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five days after such receipt and such
determination is made thereat or (B) a special meeting of stockholders is called
within fifteen days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within sixty days after
having been so called and such determination is made at such meeting. 

(g)The Indemnitee shall cooperate with the Person or Persons making the
determination with respect to the Indemnitee’s entitlement to indemnification,
including providing to such Person or Persons upon reasonable advance request
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to the Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board or stockholder of the Company shall act reasonably and in good faith
in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by the Indemnitee in so cooperating
with the Person or Persons making such determination shall be borne by the
Company (irrespective of the determination as to the Indemnitee’s entitlement to
indemnification), and the Company hereby indemnifies and agrees to hold the
Indemnitee harmless from such costs and expenses. 

(h)The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction,   

7

 



disruption and uncertainty. In the event that any Proceeding to which the
Indemnitee is a party is resolved in any manner other than by adverse judgment
against the Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that the Indemnitee has been successful on the merits or otherwise in
such Proceeding. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.

(i)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that the Indemnitee had reasonable cause to believe that his or her
conduct was unlawful. 

7.Remedies of the Indemnitee. 

(a)In the event that (1) a determination is made pursuant to Section 6 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (2) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (3) no determination of entitlement to indemnification is
made pursuant to Section 6 of this Agreement within ninety days after the later
of receipt by the Company of the request for indemnification (as such deadline
may be extended pursuant to Section 6(f) upon a determination to be made by the
stockholders of the Company) and the final disposition of the Proceeding for
which indemnification is sought, (4) payment of indemnification is not made as
required by Section 4 or Section 2(c) or the last sentence of Section 6(c) of
this Agreement within ten days after receipt by the Company of a written request
therefor, or (5) payment of indemnification is not made within ten days after a
determination has been made that the Indemnitee is entitled to indemnification
or such determination is deemed to have been made pursuant to Section 6 of this
Agreement, the Indemnitee shall be entitled to an adjudication in any court of
competent jurisdiction of the Indemnitee’s entitlement to such indemnification.
The Company shall not oppose the Indemnitee’s right to seek any such
adjudication. 

(b)In the event that a determination shall have been made pursuant to Section 6
of this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 7 shall be conducted in
all respects as a de novo trial on the merits, and the Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 6. 

(c)If a determination shall have been made pursuant to Section 6 of this
Agreement that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 7 absent (1) a misstatement by the Indemnitee of a material fact or
an omission of a material fact necessary to make the Indemnitee’s misstatement
not materially misleading in connection with the application for indemnification
or (2) a prohibition of such indemnification under applicable law. 



8

 



(d)In the event that the Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of his or her rights under, or to recover damages for
breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall, to
the fullest extent permitted by law, pay on his or her behalf, in advance of
such final adjudication, and shall indemnify the Indemnitee against, any and all
expenses (including attorneys’ fees and any and all other costs that would
qualify as Expenses, as defined herein, if the proceeding contemplated by this
paragraph or the next paragraph were a “Proceeding,” as defined herein,
hereinafter, “Enforcement Expenses”)) actually and reasonably incurred by him or
her in such judicial adjudication, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery. 

(e)The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all of the provisions of this Agreement.
The Company shall indemnify the Indemnitee against any and all Enforcement
Expenses and, if requested by the Indemnitee, shall (within ten days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law, such Enforcement Expenses to the Indemnitee, which are
incurred by the Indemnitee in connection with any action brought by the
Indemnitee for indemnification or advance of Enforcement Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether the
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of Enforcement Expenses or insurance recovery, as the case may be. 

(f)Notwithstanding any provision of this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding. 

8.Non-Exclusivity and Survival of Rights. 

(a)The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation and Bylaws of
the Company, any other agreement with the Company, a vote of the Company’s
stockholders, a resolution of the Board or otherwise. No amendment, alteration
or repeal of this Agreement or of any provision of this Agreement shall limit or
restrict any right of the Indemnitee under this Agreement in respect of any
action taken or omitted by the Indemnitee in his or her Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in any
applicable law, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Company’s Certificate
of Incorporation and Bylaws and this Agreement, it is the intent of the parties
to this Agreement that the Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law  



9

 



or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company, the Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms of this Agreement, the Company has directors’ and
officers’ liability insurance in effect, the Company shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all commercially reasonable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies. 

(c)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights. 

(d)Except as provided in Section 8(c), the Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent that the Indemnitee has otherwise actually received payment
of such amounts under any insurance policy, contract, other agreement or
otherwise. 

(e)Except as provided in Section 8(c), the Company’s obligation to indemnify or
advance Expenses hereunder to the Indemnitee who is or was serving at the
request of the Company as a director, officer, employee or agent of any
enterprise or entity other than the Company shall be reduced by any amount the
Indemnitee has actually received as indemnification or advancement of Expenses
from such other enterprise or entity. 

9.Exception to the Right of Indemnification. Notwithstanding any provision of
this Agreement to the contrary, the Company shall not be obligated under this
Agreement to provide any indemnification (and, in the case of Section 9(c), the
Company shall not be obligated under this Agreement to advance expenses) in
connection with any claim made by or against the Indemnitee: (a) for which
payment has actually been made to or on behalf of the Indemnitee under any
insurance policy or other indemnity provision, except with respect to any excess
beyond the amount paid under any insurance policy or other indemnity provision;
(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by the Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law; or (c) in connection with any Proceeding (or any part of any
Proceeding), other than a Proceeding under Section 7 of this Agreement to
enforce his or her right to indemnification under this Agreement, initiated by
the Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by the Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (A) the Board  



10

 



authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (B) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

10.Duration of Agreement. All agreements and obligations of the Company
contained in this Agreement shall continue until the date that is six years
after the date upon which the Indemnitee’s Corporate Status terminates and shall
continue thereafter so long as the Indemnitee shall be subject to any Proceeding
(or any proceeding commenced under Section 7) by reason of his Corporate Status,
whether or not he or she is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties to this Agreement and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. 

11.Security. To the extent requested by the Indemnitee and approved by the Board
in its sole discretion, the Company may at any time and from time to time
provide security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to the Indemnitee, may not be revoked or
released without the prior written consent of the Indemnitee. 

12.Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumes the obligations imposed on it by this Agreement
in order to induce the Indemnitee to serve as an officer and/or director of the
Company, and the Company acknowledges that the Indemnitee is relying upon this
Agreement in serving as an officer and/or director of the Company. The Company
shall not seek from a court, or agree to, a “bar order” that would have the
effect of prohibiting or limiting the Indemnitee’s rights to receive advancement
of Expenses under this Agreement. 

13.Severability. The invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provision. In the event any provision of this Agreement conflicts with any
applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict. 

14.Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties to this Agreement. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement (whether or not similar) nor shall such waiver constitute a
continuing waiver. 

15.Notice by the Indemnitee. The Indemnitee agrees to promptly notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder. The failure to so notify the Company shall   

11

 



not relieve the Company of any obligation which it may have to the Indemnitee
under this Agreement or otherwise unless and only to the extent that such
failure or delay materially prejudices the Company.

16.Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified; (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day; (c) five
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All notices and other communications shall be
sent: 

(a)To the Indemnitee at the address set forth below the Indemnitee’s signature
on this Agreement. 

(b)To the Company at: 

Global Clean Energy Holdings, Inc.

2790 Skypark Drive, Suite 105
Torrance, California 90505

Attention: Board of Directors

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.

 

17.Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof. 

18.Applicable Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules.  The Company and the Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court of
Chancery (the “Delaware Court”), and not in any other state or federal court in
the United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
consent to service of process at the address set forth in, or determined by
reference in, this Agreement of this Agreement with the same legal force and
validity as if served upon such party personally within the State of Delaware,
(iv) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court and (v) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum. 



12

 



19.Entire Agreement. This Agreement (together with the Company’s Certificate of
Incorporation and Bylaws) constitutes the entire agreement between the parties
to this Agreement with respect to the subject matter this Agreement and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter of this
Agreement. 

20.Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same Agreement. This Agreement may also be executed and delivered by
e-mail signature in PDF format or facsimile signature (or other similar
electronic means) and in two counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument. 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

 



IN WITNESS WHEREOF, the Company and the Indemnitee have executed and delivered
this Agreement as of the date first written above.

 

GLOBAL CLEAN ENERGY HOLDINGS, INC.

 

By: _____________________________________

 

Print Name: ______________________________

 

Title: ___________________________________

 

 

 

 

________________________________________

Signature of the Indemnitee

 

Print Name: ______________________________

 

Address:  ________________________________

 

               ________________________________

 

14